        Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 1 of 25



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


STEVEN FOSHEY,

                        Plaintiff,                                        OPINION AND ORDER
        v.
                                                                                19-cv-434-slc
CITY OF ELLSWORTH POLICE OFFICER
SGT. DARREN EKHOLM, et al.,

                    Defendants.
_____________________________________________________________________________________

        In this civil action brought under 42 U.S.C. § 1983, plaintiff Steven Foshey alleges that

Village of Ellsworth police officers Darren Ekholm and Chase McKahan and Pierce County

sheriff’s deputy Tara Wentlandt violated his Fourth Amendment rights by stopping, detaining,

and searching him without reasonable suspicion, by arresting him without any reasonable belief

that he had committed a crime or met the requirements for emergency detention, and by using

excessive force. Before the court is Foshey’s motion for partial summary judgment as to the

lawfulness of defendant Ekholm’s seizure of Foshey during the initial vehicle stop, roadside

detention, and custodial arrest under Wisconsin’s community caretaker doctrine.1 Dkt. 30.

Specifically, Foshey argues that Ekholm’s asserted defense of qualified immunity fails as a matter

of law. For the reasons stated below, I find that Ekholm is entitled to qualified immunity with

respect to the stop, detention, and arrest of Foshey and I am dismissing Foshey’s claims of

unlawful seizure on that ground.




        1
         The motion does not appear to include Foshey’s claims that Ekholm unreasonably performed two
preliminary breath tests on Foshey or searched Foshey’s pockets without his consent, or any of the claims
against defendants McKahan and Wentlandt.
        Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 2 of 25




        From the parties’ proposed findings of fact, the video footage from the body camera worn

by Ekholm during the incident in question (see dkt. 33, ¶ 5),2 and the transcript of the video

(Tr., dkt. 29), I find the following facts to be material and undisputed unless otherwise noted.

See Scott v. Harris, 550 U.S. 372, 380-81 (2007) (court should view facts in light depicted by

videotape).




                                      UNDISPUTED FACTS

I. Background and the Parties

        Plaintiff Steven Foshey is a 29-year old resident of Wisconsin Rapids, Wisconsin. At the

time of the events at issue in this case, Foshey was experiencing symptoms of undiagnosed

schizophrenia.

        Defendant Sgt. Darren Ekholm is a law enforcement officer employed by the Village of

Ellsworth, and he was acting within the scope of his employment during all of his interactions

with Foshey in July 2015. At the time of the events in question, Ekholm was an officer with 15

years experience and was the only sergeant in the Ellsworth Police Department.




II. Dispatch and Traffic Stop

        At approximately 7:10 p.m. on July 12, 2015, Ekholm was dispatched to the Holiday Gas

Station, which is located about one block from the Ellsworth Police Department on Main Street,

which is also designated as State Highway 10 and 63. Dispatch told Ekholm that “[m]ale states




        2
          Following the parties’ lead, my citations to the body camera video (BCV) refer to the time stamp
at the top of the video. The time stamp on the video is one hour earlier than the actual time.

                                                    2
        Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 3 of 25




he is suicidal and is hearing voices.3 He is parked at pump #2.” Ekholm testified at a motion

hearing on December 13, 2016 that he understood this to be a report about a suspicious

individual who had spent a significant amount of time in his car in the parking lot at the gas

station. Ekholm did not have a description of the individual or his vehicle or any other

information about what the individual said.

       Ekholm drove his squad car from the police station to the gas station, and upon arrival,

saw a few cars: a blue Pontiac Bonneville turning left onto Main Street off of one of the side exit

roads, and a pickup truck leaving the southeast corner of the parking lot. The driver in the

pickup truck made eye contact with Ekholm and pointed to the Bonneville. At 7:18 p.m.,

Ekholm stopped the blue Bonneville leaving the scene in order to determine if the driver was the

individual about whom the call was made. Ekholm stopped the vehicle to conduct a welfare

check. He did not suspect that the driver had committed any crime at the time of the stop.




III. Roadside Interaction with Foshey (7:18 p.m. to 9:10 p.m.)

       Rather than approaching the car, Ekholm directed the driver, who turned out to be

Foshey, to exit the vehicle by opening his driver’s side door from outside the window. However,

Foshey opened the door from the inside. Ekholm directed Foshey to put his hands up and walk

backwards, but after taking two steps, Foshey turned and walked face forward toward Ekholm.

Ekholm had Foshey sit down on the curb as he tried to obtain more information from him. See




       3
         As discussed further below, Ekholm later learned from a gas station employee that there was no
information suggesting that Foshey was suicidal or had made suicidal statements.

                                                  3
        Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 4 of 25




BCV 18:19-18:20. Ekholm observed that Foshey appeared to be in a very emotional state,

which confirmed that Foshey was the individual about whom the gas station had made a report.

       Ekholm began asking Foshey questions while Foshey was sitting on the curb. Foshey

denied having any weapons. Foshey did not have any obvious physical injury, but he was

leaning into the side of his head. (The video shows that Foshey was touching the right side of

his head with his raised right hand. BCV 18:20:12-18:20:49.) When Ekholm asked what was

going on, Foshey responded that he did not know, he did not understand, he was having trouble

thinking, and he did not know where he was. See BCV 18:20:20-18:21:15; Tr. 4. In response

to Ekholm’s question about when his trouble thinking started, Foshey said that he thought he

was diabetic but had not been diagnosed with diabetes and did not take any medications.

Foshey did not know if he was supposed to take medications. BCV 18:21:20-51; Tr. 5.

       Around this time, defendant Tara Wentlandt arrived on scene and asked Foshey if he had

been drinking. Foshey said that he had, but not a lot. Tr. 5-6; BCV 18:21:51-18:22:14. Foshey

told Ekholm that he lived in Wisconsin Rapids with his grandfather, had no family in the

Ellsworth area, and had stayed alone in a hotel in Osseo the night before. BCV 18:22:14-

18:23:20, 18:53:03–18:53:27; Tr. 6-7, 20. He did not visit anyone during his drive from

Wisconsin Rapids.

       When Ekholm asked Foshey whether he was hearing voices, Foshey responded that “I’m

not . . . [pause] hearing voices . . . I’m just [pause ] I need a doctor. And I don’t know how to get

help, but I will when I get home.” Tr. 7-8; BCV 18:24:06-18:24:25. In response to Ekholm

asking whether he could be more specific, Foshey stated only that he needed to see a doctor and

did not elaborate as to what kind of doctor when asked. Ekholm then asked Foshey several



                                                 4
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 5 of 25




different questions about whether he wanted to hurt himself or was contemplating suicide, and

Foshey either answered no or shook his head “no” in response to every question. Tr. 10. The

video shows that Foshey paused before answering some of Ekholm’s questions about hurting

himself and he answered most of the questions quietly. BCV 18:25:43-18:27:08. Foshey denied

being in pain and said “I don’t know if diabetes is doing this, I just need somewhere to go.” Tr.

10-11; BCV 18:27:00-18:27:30. The video shows that Foshey paused and was labored in

providing his response. Id.

       At 7:27 p.m., Wentlandt asked Foshey about his identification, and Foshey said it was

in the car. Foshey stood, reached into his pocket, and walked hesitantly toward the passenger

side of his car. Wentlandt told Foshey to sit down, and Foshey said “okay” and sat down on the

retaining wall. Ekholm then asked Foshey why he was talking to someone at the gas station

about suicide. Foshey said that he wasn’t. Ekholm asked Wentlandt, and then Foshey, if his

wallet was in the car. As Wentlandt went toward Foshey’s car, Foshey got up to follow her in

an apparent attempt to retrieve the wallet, but he sat back down when Ekholm told him to.

Ekholm wanted Foshey to sit down because he was not walking well and Ekholm did not want

Foshey to fall into Main Street or get hurt. Wentlandt retrieved Foshey’s license, which was on

the front seat of the car, not inside a wallet. BCV 18:27:34-18:29:21; Tr. at 11-12. No one

asked Foshey’s permission to enter his vehicle.

       By 7:34 p.m., Ekholm learned from the Wisconsin Rapids Police Department that Foshey

had been subject to three separate welfare checks since April 30, 2015, but none of them had

resulted in Chapter 51 detention actions. At about 7:35 p.m., about 20 minutes into the stop,




                                               5
        Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 6 of 25




Ekholm tried to call Foshey’s father and grandfather. He also stated that he was going to check

with the complainant from the gas station to get more information.4 Tr. 12.

        Based on Foshey’s confused behavior, Ekholm suspected that Foshey was under the

influence of intoxicants. There also was a bottle of alcohol on the front seat of Foshey’s car that

had been consumed at some point. At 7:46 p.m., Ekholm administered two preliminary breath

tests (PBTs) by having Foshey blow into a handheld device. Foshey registered a .03 on the first

test and a .00 on the second. BCV 18:46:00-18:46:25; Tr. 13.

        Around this time, a third officer arrived on scene. Ekholm told Foshey that he had

learned from a gas station employee (not the employee who had called the police) that Foshey

had spent over an hour sitting at the pumps before coming inside and saying that he was hearing

some voices. In response, Foshey told Ekholm that he was “feeling diabetic” recently and that

he had not seen a doctor because he could not afford one. Tr. 14-15; BCV 18:47:22-18:48:18.

He also told Ekholm at some point that he had been sitting at the gas station pumps trying to

figure out if he had enough money for gas.

        Ekholm sat on the retaining wall next to Foshey to try to engage him in conversation.

He asked Foshey several questions about what he was feeling, how long he had felt that way, and

whether he suicidal or was hearing voices. Tr. at 14-19; BCV 18:49:55-18:50:37. Foshey denied

saying that he was hearing voices. Although Foshey seemed like he was going to respond at one

point, his voice trailed off and he became quiet before stating “just wait for the ambulance.” Tr.


        4
           Holiday gas station employee Jerri Pabts made the initial 911 call on behalf of her co-worker,
Joseph Allan Nelson, who had witnessed Foshey’s behavior. When Ekholm called the gas station, he
initially spoke with Pabts who handed the phone to Nelson. Nelson explained that the individual (Foshey)
sat at pump #3 for about 45 minutes before coming into the store to buy a pastry. When Nelson asked
Foshey if he was alright, Foshey responded that he was in pain and hearing voices. Nelson did not hear
Foshey say anything about suicide or feeling suicidal.

                                                   6
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 7 of 25




17. Ekholm told Foshey that he had not called an ambulance because he did not think there was

a reason to call one at that time and that Foshey needed to answer his questions honestly so that

Ekholm could try to get him some help, at least temporarily. Id. at 16-17.

       Ekholm asked Foshey various questions about where he was from, what he did for work

and whether something had happened to him recently. Foshey responded with brief answers.

He said that his mother lives in Arizona and he had talked with her earlier that day about getting

a ride back to Wisconsin Rapids. Tr. 22. When Ekholm asked Foshey about the past welfare

checks conducted by the Wisconsin Rapids officers, Foshey explained that his mother had called

the police because she thought he was suicidal. Tr. 22-23; BCV 18:55:51-18:56:36.

       When Ekholm told Foshey that he sensed something was going on with him, Foshey said

that he had been thinking and driving around. Ekholm asked if Foshey would tell someone if

he was thinking of hurting himself, and Foshey said yes, but when Ekholm asked who he would

tell, Foshey paused and then said he didn’t know. He also said that he would tell someone but

that he was not feeling that way. Tr. 23-25; BCV 18:56:53-18:57:52.

       Foshey said that while he was driving, he was thinking about moving to Steven’s Point,

but he was having a trouble finding a place. Foshey denied having children and told Ekholm

that he hesitated in answering the question because he was thinking about other things. Foshey

then said he did not know why he was sitting there, and Ekholm told him it was because he had

told him to and that he was on a “fishing expedition” to try and help him. Foshey denied having

problems with his grandfather or father and said that he lived in a camper at his father’s place.

Foshey said that if was allowed to leave, he would get some gas and go home. Tr. 25-28. BCV

18:57:51-19:01.



                                                7
        Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 8 of 25




       At 8:02 p.m., Ekholm said that per procedure, he was going to run the situation by a

mental health facility. Tr. 29. As Ekholm was explaining this to Foshey, he received a return

call from Foshey’s grandfather, Charles Foshey. Tr. 29-30; BCV 19:02:04-19:03:37.5 Charles

told Ekholm that Foshey had been acting very strangely lately, had mentioned hearing voices,

had moved out of his father’s home and into a camper because he thought the home was

“bugged,” and had left the Wisconsin Rapids area after an incident with his father’s girlfriend

and children on July 11, 2015. According to Charles, Foshey received a call from someone in

the Ellsworth area and left immediately afterwards without telling anyone where he was going.

Charles had been concerned about Foshey’s mental well-being for some time and had wondered

whether he was using drugs.

       Ekholm also spoke with Foshey’s father, Steven Joel Foshey, who also stated that Foshey

had been acting strangely for the last couple of months. Foshey had told his father one night

that there were people outside at the camper who were going to kill him. When his father asked

where the people were, Foshey said that they were hiding in the woods. Steven Joel also

reported to Ekholm that Foshey’s mother had called earlier in the day to report that she had

received a call from Foshey, during which he said that he was trying to figure out how to kill

himself and that he could not figure out how. However, Foshey had not expressed suicidal

threats or intentions to his father.

       Now that he had information from the family, Ekholm resumed his questioning of Foshey

at 8:21 p.m., asking him about his depression, thoughts of suicide, and a disagreement that he




       5
        Ekholm apparently turned off the body camera at 8:03 p.m., while he was speaking with Charles
Foshey. He turned it back on at about 8:21 p.m.

                                                 8
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 9 of 25




had with his father about sleeping arrangements on July 10, 2015. Foshey responded to most

of the questions quietly by saying “yeah” or “right” and agreed that he had been feeling

depressed about living in a camper. BCV 19:21-19:26; Tr. 31-36. Ekholm told Foshey that he

was “not really necessarily buying into some of the answers that you’ve given me” and “I think

there’s a little bit more to it and you’re reluctant to say it.” Tr. 37; BCV 19:26:25-19:26:36.

Foshey said that he had eaten6 and now felt fine. Tr. 37.

       Ekholm did not believe that Foshey met the criteria for an emergency detention. But

because Ekholm was not able to identify what was going on with Foshey and because he

continued to have concerns about Foshey’s health and allowing him to operate a vehicle, he

contacted Northwest Connections and spoke with a woman named Mackenzie at 8:27 p.m.

BCV 19:27:00-19:28:02; Tr. 37-38. Mackenzie did not think that there was enough at that

point for Foshey to be brought to a mental health facility or to hold him on an emergency

detention. She asked Ekholm about a possible safety plan, and Ekholm responded that it would

be difficult because Foshey did not have family in the area.7 Mackenzie contacted Charles

Foshey and then called Ekholm back to suggest that a mobile crisis worker conduct an in-person

assessment of Foshey.




IV. Handcuffing and Transport to Police Station

       Around 9:10 p.m., the officers decided to transport Foshey to the police station for an

in-person assessment. BCV 20:10-20:12; Tr. 38-40. Ekholm told Foshey that he had spoken


       6
           Earlier in the interview, Foshey stated that he had a doughnut at the gas station.

       7
           Ellsworth is about 150 miles from Wisconsin Rapids.

                                                     9
        Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 10 of 25




with his grandfather and father, who were concerned about him, and that he needed to speak

with his mother. He also told Foshey that he would be taking him to the police department to

meet with a mobile crisis worker and would see where to go from there. Foshey said “I really

don’t think that’s necessary,” but Ekholm stated that he was taking him into custody because

there were concerns and conflicting stories. Tr. 40. Foshey said “ok” and asked “for what

reason?” Tr. 41; BCV 20:12-20:13. Ekholm told him it was for his personal safety. Foshey told

Ekholm that “I don’t really want to do that,” to which Ekholm replied, “Well, I know you don’t

really want to, but I’m not going to give you a choice at this point. Okay? So that’s - - that’s

what we’re going to do. Okay?” Tr. 42; BCV 20:13:38-20:14:20. Ekholm asked him to stand

up to be handcuffed. Foshey said “that doesn’t make sense” and “I need to drive . . . home.”

Tr. 43. Ekholm informed Foshey that he was being taken into custody to the police station, and

would then either be released, taken to a mental health hospital, or be released with a safety

plan. Tr. at 43-44. Foshey stated “that’s illegal,” expressed agitation, and said that he did not

have to be placed in handcuffs for that. Ekholm explained that when he gets into the squad car,

he has to be cuffed.8 Ekholm told Foshey that he was being taken to Ekholm’s office and not

the jail, and that the cuffs would be removed when they arrived. Ekholm then made clear that

if Foshey did not stand up and cooperate with the handcuffs, he would force them on, stating

“This is the last opportunity that I’m going to just give you to stand up for me. Otherwise we’re

going to stand you up and put the cuffs on you behind your back.”                               See BCV

20:14:20–20:17:20; Tr. 44-45.



        8
          The Ellsworth Police Department’s Use of Restraints policy informs officers that “all persons
placed in protective custody or under arrest shall be properly handcuffed during transportation, except in
the case of cooperative, non-threatening persons, where such decision shall be at the Officer’s discretion.”

                                                    10
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 11 of 25




       Foshey stood up in a cooperative manner but continued to question the need for

handcuffs and say that this did not make sense to him. Ekholm handcuffed Foshey’s arms in

the front and did a pat down search. Without asking for permission, Ekholm reached into

Foshey’s pockets and pulled out personal items such as coins, cigarettes, and a lighter before

returning the coins and cigarettes to Foshey’s pocket. Ekholm kept the lighter. Foshey said

“This – this – this is like I’m under arrest right now,” and Ekholm responded that he was not

under arrest but being temporarily detained for evaluation of mental health. Foshey physically

complied with Ekholm and the other officers, but he made it abundantly clear that he did not

want to go with them and stated that he thought what Ekholm was doing was illegal. See BCV

20:17:24–20:20:30; Tr. 46-50.

       Ekholm placed Foshey in the back of the squad car and left him there while he took a

phone call for a few minutes. Foshey stated “You said you would take these [handcuffs] off,”

to which Ekholm responded that he would take them off when they got to his office. BCV

20:20:30–20:21; Tr. 50. Foshey became agitated and started to hit his head against the cage

divider between the front and back seats. Ekholm then took Foshey to the police department

three blocks away, almost two hours after the initial stop.




V. Ekholm’s Training

       In 2011 or 2012, Ekholm attended Crisis Intervention Training (CIT) offered by the

Minnesota CIT Officers’ Association. One of the CIT training objectives was to “[i]ncrease

awareness of suicide risk for person struggling with mental illness.” Slides from the training

conveyed the following information to the attendees:



                                              11
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 12 of 25




       •   Depression, confusion, hopelessness, and evasive behavior can be elements of
           mental illness and that psychiatric symptoms may be checked easily by
           orientation, judgment, reasoning, and memory questions.

       •   “De-escalation Hints for Schizophrenia” include “directive communication”
           and “assertive verbal directions” for severe cases. Dkt. 44-5 at 7.

       •   “Command presence and a ‘take charge’ attitude does not often work with the
           mentally ill individual in crisis – This attitude can actually inflame the
           situation and cause the mentally ill individual in crisis to escalate his/her
           behavior.” Dkt. 33-3 at 3.

       •   “An officer’s voice may not be the only one that the mentally ill person is
           hearing. . . . Command presence may appear to be aggressive to the mentally
           ill person in crisis.” Id.

       •   “Paranoia in the form of fear + suspiciousness becomes a factor. Finally, if
           we add in anxiety, the mentally ill person in crisis can quickly escalate his/her
           negative behavior when faced with the standard operating procedure of a
           police officer who has been trained to deal with criminals and victims, and
           with situations that are out of control.” Id. at 4.

       •   Avoid restraints if possible because handcuffs were likely to cause a
           “catastrophic reaction,” and if restraints are necessary to ensure the safety of
           officers or others, “use all caution to prevent injury.” Dkt. 33-3 at 6.

       •   “[R]esist using a loud, authoritative tone…do whatever you can to look
           non-threatening – lean against a car, sit down, move away from possible exits,
           take off hat/sunglasses, squat/kneel to be at eye level so they are not at eye
           level with your gun belt.” Id. at 5.




                                           ANALYSIS

I. Summary Judgment Standard

       Summary judgment is appropriate if the moving party–in this case Foshey–shows there

is no genuine dispute as to any material fact and he is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). If Foshey meets this burden, then Ekholm must provide evidence “on

which the jury could reasonably find for the nonmoving party” to survive summary judgment.

                                                12
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 13 of 25




Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 406-407 (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 252 (1986)) (brackets omitted). The burden of each party to a summary

judgment motion depends on whether that party will bear the burden of proof at trial. Here,

it will be Foshey’s burden to prove the elements of his claims against Elkhorn, so to succeed at

summary judgment, Foshey must establish that there are no genuine issues of material fact and

that he is entitled to judgment as a matter of law on the merits. Fed. R. Civ. P. 56(c). Any

doubt as to the existence of a genuine issue must be resolved against the moving party. Adickes

v. S.H. Kress & Co., 398 U.S. 144, 160 (1970); Lawrence v. Kenosha County, 391 F.3d 837, 841

(7th Cir. 2004).




II. Qualified Immunity

       Foshey’s motion for summary judgment is based on his contention that Ekholm is not

entitled to qualified immunity, which protects government officials from damages liability

“insofar as their conduct does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known.” Campbell v. Kallas, 936 F.3d 536, 545 (7th

Cir. 2019) (quoting Estate of Clark v. Walker, 865 F.3d 544, 549-50 (7th Cir. 2017)). The inquiry

is two-fold: “(1) whether the facts, taken in the light most favorable to the plaintiff[], show that

the defendant[] violated a constitutional right; and (2) whether that constitutional right was

clearly established at the time of the alleged violation.” Gonzales v. City of Elgin, 578 F.3d 526,

540 (7th Cir. 2009).

       Whether a right was “clearly established” is grounded in the notion of fair notice. Thus,

“[a] rule is too general if the lawfulness of the officer’s conduct ‘does not follow immediately



                                                13
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 14 of 25




from the conclusion that [the rule] was firmly established.’” District of Columbia v. Wesby, __ U.S.

__, 138 S. Ct. 577, 590 (2018) (quoting Anderson v. Creighton, 483 U.S. 635, 641 (1987)). The

Court of Appeals for the Seventh Circuit recently reminded courts that “clearly established law

cannot be framed at a ‘high level of generality.’” Campbell, 936 F.3d at 545 (quoting Ashcroft v.

al-Kidd, 563 U.S. 731, 742 (2011)). Rather, “[e]xisting caselaw must dictate the resolution of

the parties’ dispute,” meaning that the “precedent must have placed the . . . constitutional

question beyond debate.” Id. Accordingly, courts must “[f]rame the constitutional right in

terms granular enough to provide fair notice.” Id. This demanding standard protects “all but

the plainly incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335,

341 (1986).




III. Community Caretaker Doctrine

       Ekholm argues that his initial stop, subsequent detention on the side of the road, and

eventual arrest of Foshey was justified under Wisconsin’s community caretaker doctrine, which

allows police officers to engage in certain community caretaking functions, unrelated to criminal

law enforcement, to protect members of the public. See Cady v. Dombrowski, 413 U.S. 433, 441

(1973) (warrantless search of automobile in police custody did not violate Fourth Amendment

because search was performed for safety reasons and not to detect or investigate criminal

activity); Long v. United States, 847 F.3d 916, 921 (7th Cir. 2017) (officer performing caretaking

function when he instructed driver who had been asleep at wheel to open door of car that was

impeding traffic in restaurant drive-through lane).




                                                14
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 15 of 25




       State and federal courts are divided over the scope of the community caretaker doctrine.

The Court of Appeals for the Seventh Circuit has limited the doctrine to warrantless searches

of automobiles. Sutterfield v. City of Milwaukee, 751 F.3d 542, 553-54 (7th Cir. 2014)9. However,

Wisconsin courts have interpreted the community caretaker doctrine more broadly, including

applying the doctrine to justify certain seizures and warrantless entries into and searches of the

home when the police had reason to believe that the occupant might be injured or otherwise in

danger. Id. at 573; see also State v. Pinkard, 2010 WI 81, ¶ 28, 327 Wis. 2d 346, 363, 785

N.W.2d 592, 601 (officers’ warrantless entry and sweep of dwelling in response to report

suggesting that occupants were unconscious—possibly as result of drug abuse—was legitimate

caretaking function); In re Kelsey, C.R., 2001 WI 54, 243 Wis. 2d 422, 626 N.W.2d 777

(officers’ seizure of teenage girl who appeared to be potential runaway was legitimate community

caretaker action). For the purposes of qualified immunity, the Seventh Circuit has held that

“Wisconsin cases are [] as relevant as our own precedents in evaluating what a [Wisconsin]

police officer might have thought the law permitted in responding to a report that [an

individual] was in danger of harming herself.” Sutterfield, 751 F.3d at 573. See also Stanton v.

Sims, 571 U.S. 3, 5 (2013) (per curiam) (considering both federal and state decisions in

determining whether it was clearly established that police officers’ warrantless entry into home

while in hot pursuit was contrary to Fourth Amendment).

       Wisconsin applies a three-step test to determine whether an officer’s conduct properly

falls within the scope of the community caretaker exception to the Fourth Amendment’s warrant


       9
          In United States v. Procknow, 784 F.3d 421,428 n.5 (7th Cir. 2015), when confronted with an
abandoned puppy, the court mused in dicta that there might other circumstances covered by the doctrine,
but the court acknowledged the limits set in Sutterfield.

                                                  15
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 16 of 25




requirement. Pinkard, 2010 WI 81, ¶ 29; State v. Kramer, 2009 WI 14, ¶ 21, 315 Wis. 2d 414,

427, 759 N.W.2d 598, 605. First, the court considers whether a seizure or search within the

meaning of the Fourth Amendment has occurred. Id. Although defendants do not expressly

concede the issue, there is no dispute that Ekholm seized Foshey when he stopped his car,

detained him on the side of the road and placed him in handcuffs to bring him to the police

station for an interview. Terry v. Ohio, 392 U.S. 1, 16 (1968) (“It must be recognized that

whenever a police officer accosts an individual and restrains his freedom to walk away, he has

‘seized’ that person.”); Kelsey, 2001 WI 54, ¶¶ 35, 39 (“[T]o effect a seizure, an officer must

make a show of authority, and the citizen must actually yield to that show of authority,” and

“[a]n investigative detention is a seizure.”).

       Second, the court must determine whether the police conduct was bona fide community

caretaking activity, such as the protection of a person. Pinkard, 2010 WI 81, ¶ 29; Kramer, 2009

WI 14, ¶ 21. In evaluating this component, courts examine the totality of the circumstances to

determine whether there is an objectively reasonable basis to believe that the plaintiff was in

need of assistance. State v. Blatterman, 2015 WI 46, ¶ 44, 362 Wis. 2d 138, 169, 864 N.W.2d

26, 40. To be a bona fide community caretaker function, the officers must be acting on

sufficiently reliable evidence. Pinkard, 2010 WI 81, ¶ 36 (“The anonymous call ‘exhibited

sufficient indicia of reliability to justify’ concern for the health and safety of the occupants of

Pinkard’s residence and warranted further investigation.”).

       Third, the court weighs the public need and interest in acting on that concern against the

degree and nature of the intrusion on the privacy of the individual. Kramer, 2009 WI 14, ¶ 21.

In balancing these interests, the court considers four factors: (1) the degree of the public interest



                                                 16
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 17 of 25




and the exigency of the situation; (2) the attendant circumstances surrounding the search,

including time, location, the degree of overt authority and force displayed; (3) whether an

automobile is involved; and (4) the availability, feasibility and effectiveness of alternatives to the

type of intrusion actually accomplished. Id. at ¶ 41; Pinkard, 2010 WI 81, ¶ 42.

       For the purpose of deciding Foshey’s motion for summary judgment, the court must

determine whether Foshey has shown that, in light of Wisconsin precedent existing at the time,

Ekholm was “plainly incompetent” in pulling Foshey over, ordering Foshey to exit his vehicle

and sit while he questioned him for almost two hours about whether he was at risk for suicide,

and then handcuffing Foshey, placing him in the back of a squad car, and bringing him to the

police station to speak with a mobile crisis worker against Foshey’s wishes. Foshey has not met

this burden. Foshey has not pointed to any clearly established law that prohibited Ekholm from

acting as a community caretaker and seizing Foshey under the totality of circumstances

confronting him. To the contrary, the undisputed facts show that a reasonable officer could

have believed that such actions were justified under Wisconsin’s broad interpretation of the

community caretaker doctrine. I will address each of Ekholm’s actions separately.




IV. Vehicle Stop

       Foshey argues that Ekholm was not acting in a bona fide caretaker function when he

stopped Foshey and ordered him out of the car because Ekholm had no objective or specific basis

for believing that Foshey in particular was the subject of the gas station employee’s call. He

points out that Ekholm did not have a description of the individual or the car and that an

unknown driver can point to another unknown driver for a variety of reasons. Citing the



                                                 17
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 18 of 25




reasonable suspicion standard for investigative stops, which requires an officer to have a

particularized and objective basis for suspecting that the person stopped is or will be engaged in

criminal activity, see United States v. Adair, 925 F.3d 931, 935 (7th Cir. 2019) (citing Terry, 392

U.S. at 21-22), Foshey contends that Ekholm stopped his vehicle and ordered him out of the

car based on nothing more than a hunch that Foshey needed assistance. Foshey argues that the

unidentified pickup truck driver’s vague pointing gesture may have engendered suspicion in

Ekholm’s mind, but not reasonable suspicion that the driver of the blue Bonneville in particular

needed help. See Sutterfield, 751 F.3d at 566-67 (although officer averred weight and feel of CD

case was consistent with gun being inside, “that at most was very good guess” because it “could

have contained almost anything”); U.S. v. Paniaqua-Garcia, 813 F.3d 1013, 1014 (7th Cir. 2016)

(officer’s observation of driver holding cell phone provided only suspicion, not reasonable

suspicion, that driver was violating no-texting law because “officer hadn’t seen any texting; what

he had seen was consistent with any one of a number of lawful uses of cellphones”). Foshey also

suggests that the unidentified driver is akin to an unreliable anonymous tipster. See Florida v.

J.L., 529 U.S. 266, 270 (2000) (anonymous tips must exhibit “sufficient indicia of reliability”

to provide reasonable suspicion for investigatory stop); Alabama v. White, 496 U.S. 325, 329

(1990) (“[A]n anonymous tip alone seldom demonstrates the informant’s basis of knowledge

or veracity.”).

       Although Foshey’s argument may have some traction in a criminal law context, it is

undisputed that the sole purpose of Ekholm’s stop was a welfare check, not the investigation of

any criminal activity or even a traffic violation. Wisconsin courts have found that it is well

within the bounds of an officer’s reasonable community caretaking activities to stop and detain



                                                18
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 19 of 25




individuals who appear in need of assistance. In Kramer, 2009 WI 14, ¶ 37, the state supreme

court found that an officer had an objectively reasonable basis for deciding that a motorist may

have been in need of assistance when he stopped behind a car parked on the side of a highway

with its hazard flashers operating and asked the driver if he could help him with something. In

Kelsey, 2001 WI 54 at ¶¶ 4-5, 36, the court found that officers were performing a legitimate

caretaking function regarding a potential runaway when they stopped to question a girl sitting

in a huddled position with her hood up over her head against a storefront in high-crime

neighborhood and told her to stay put. In fact, as mentioned above, Wisconsin courts have gone

as far as to hold that warrantless entry and search of a home to ensure the safety of the

occupants and property is a legitimate community caretaker function. See State v. Horngren,

2000 WI App 177, 238 Wis. 2d 347, 617 N.W.2d 508 (officers’ warrantless entry and search

of home after receiving information about a suicide threat was a legitimate community caretaker

action); Mason v. Green Cty., 2020 WL 1531634, at *7 (W.D. Wis. Mar. 31, 2020) (recognizing

Wisconsin courts have applied community caretaking doctrine to situations in which officers

entered home to check on health and well-being of people inside).

       Foshey cites a few cases in which courts have refused to apply the community caretaker

doctrine because there is not sufficient evidence that a particular person is in need of assistance.

See, e.g., State v. Jennerjohn, 2019 WI App. 58, ¶ 27, 389 Wis. 2d 104, 936 N.W.2d 404

(unpublished) (fact that officers could not rule out the possibility that someone was still in home

containing unsecured firearms and in need of assistance after suspect had been taken into

custody did not permit officers to enter home to ensure safety); State v. Kettlewell, 2019 WI App

58, ¶ 20, 389 Wis. 2d 104, 936 N.W.2d 401 (no objectively reasonable basis to believe



                                                19
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 20 of 25




Kettlewell needed immediate assistance at time officer conducted warrantless search of his home

because Kettlewell had walked away from one-car accident with no apparent damage or resulting

injury); Mason, 2020 WL 1531634, at *7 (“[D]efendants had no reason to believe that plaintiff

or anyone inside his home needed medical assistance of protection.”). However, in each of those

cases, there was no reasons for the officers to believe that anyone was in need of assistance

because the danger had passed. Here, the undisputed facts also show that immediately prior to

Ekholm’s stop of Foshey’s vehicle: (1) dispatch had told Ekholm that a male parked at a gas

pump had stated that he was suicidal and hearing voices; (2) Ekholm understood that the report

was about a suspicious individual who had spent a significant amount of time in his car in the

parking lot at the gas station; and (3) when Ekholm arrived at the gas station, the driver of a

pickup truck leaving the parking lot made eye contact with Ekholm and pointed to a blue

Bonneville about to leave the parking lot. Given the information provided to Ekholm and the

observations he made after arriving on scene, a reasonable Wisconsin officer would have thought

that Wisconsin’s community caretaking doctrine permitted, or at least did not prohibit, him

from stopping the blue Bonneville to ensure that the driver was not at risk for suicide or in need

of assistance.

       Foshey argues that on balance, the public interest and exigency in ensuring his safety did

not outweigh the stop’s intrusion on his rights, particularly because Ekholm could have followed

his car to look for impaired driving or asked the gas station clerk or dispatch for a better

description of the person or car before stopping him. However, as Ekholm points out, Foshey

was in a car and had already left the gas station, meaning that he would not be as readily

stoppable had Ekholm waited to gather further information.          At that point Ekholm was



                                               20
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 21 of 25




considering that a possibly disturbed or unstable individual was operating a vehicle on a state

highway.

       In light of existing precedent, a reasonable officer in Ekholm’s situation could have

believed he was reasonably exercising a community caretaker function in stopping Foshey, and

that is all that matters for qualified immunity. Therefore, Ekholm is entitled to qualified

immunity from liability for allegedly violating his Fourth Amendment rights by stopping

Foshey’s vehicle without reasonable suspicion.




V. Roadside Detention and Arrest

       Foshey contends that even if the initial stop had been authorized by an objective

reasonable suspicion that Foshey needed assistance, that suspicion evaporated shortly after the

stop. He points out that about 20 minutes into the stop, Ekholm spoke with the gas station

clerk who clarified that he had reported being worried about a person hearing voices and seeming

like he needed help, but the clerk stated that the person had not expressed any suicidal ideation

or intent. Foshey also points out that he repeatedly denied any suicidal ideation, instead

requesting a doctor for what he suspected were symptoms of diabetes. He argues that the stop

lasted way longer than necessary to determine whether he needed assistance. See Rodriguez v.

United States, 575 U.S. 348, 354 (2015) (“[D]uration of police inquiries in the traffic-stop

context is determined by the seizure’s ‘mission’ – to address the traffic violation that warranted

the stop, and attend to related safety concerns.”).

       Although Foshey continuously denied hearing voices or having thoughts of suicide, the

reason for the investigatory stop had not yet evaporated as Foshey claims. The body camera



                                               21
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 22 of 25




video shows that Foshey vacillated between being evasive, hesitant, unsure, or quiet in response

to Ekholm’s questions. At various points in his conversation with Ekholm, Foshey stated that

he did not know what was going on, he did not understand, he was having trouble thinking, and

he did not know where he was. In addition, Ekholm learned 20 minutes into the stop that

Foshey had been subject to three separate welfare checks since April 30, 2015, and after talking

with Foshey for another 15 to 20 minutes, Elkhom learned that Foshey’s mother had requested

the welfare checks because he had expressed thoughts of suicide to her. Also around this time

(beginning at 8:02 p.m.), Ekholm talked to Foshey’s father and grandfather, who said that

Foshey had been acting strangely, was hearing voices, and thought that people were after him.

Even Foshey admits that there was “self-reported and observable information that he was

experiencing some sort of physical or mental illness or a combination” of the two. Dkt. 31 at

19. Foshey also told Ekholm that he intended to drive home once he was let go.

       If Ekholm had let Foshey go, then Foshey potentially would have put himself or others

at risk on the road. Sutterfield, 751 F.3d at 551 (police play important role “in safeguarding

individuals from dangers posed to themselves and others”). As the circumstances unfolded in

this case, a reasonable officer could have concluded that Foshey’s continued detention was

necessary, or at least not prohibited, by Wisconsin’s community caretaker doctrine. See Minett

v. Overwachter, 433 F. Supp. 3d 1084, 1095-96 (W.D. Wis. 2020) (officer who detained plaintiff

and administered breathalyzer test to assess need for medical attention entitled to qualified

immunity under community caretaker doctrine); Pinkard, 2010 WI 81, ¶ 52, 327 Wis.2d 346,

785 N.W.2d 592 (community caretaker doctrine permits police to take action to ensure safety

of individuals whom police perceive reasonably as unable to “look after their own interests”).



                                              22
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 23 of 25




       Foshey argues that Ekholm should have called an ambulance instead of holding him for

two hours and then handcuffing him and bringing him to the police station.10 However, even

though Foshey talked about “feeling diabetic” and needing a doctor, he could not explain what

was physically wrong with him, did not exhibit any obvious signs of physical distress or pain, and

denied being in pain. In addition, after sitting on the retaining wall for about an hour, Foshey

stated that he was feeling physically better because he had eaten a pastry at the gas station.

Therefore, a reasonable officer could believe that Foshey needed assistance but that an

ambulance was not necessary at that point.

       After gathering more information from Foshey’s family members and questioning Foshey

further, Ekholm still was not able to put a finger on what was going on with Foshey. Because

Ekholm continued to have concerns about Foshey’s health and allowing him to operate a vehicle,

he contacted a mental health worker, who stated that there was not yet enough information to

hold Foshey on an emergency detention. With Foshey’s nearest family members over 150 miles

away, the mental health worker recommended that a mobile crisis worker conduct an in-person

assessment of Foshey. Ekholm decided to transport Foshey to the police station for this

assessment.

       Foshey argues that it was an unreasonable exercise of the community caretaker doctrine

for Ekholm to handcuff him and place him in the back of a squad car to go to the police station.

However, the undisputed facts show that Ekholm told Foshey that he was concerned for his




       10
           Foshey also argues that Ekholm unreasonably denied him medical care, citing the deliberate
indifference standard under the Eighth Amendment. However, Foshey did not allege an Eighth
Amendment denial of medical care claim in his amended complaint, so I have not considered this
argument.

                                                 23
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 24 of 25




safety, and that after getting to the police station, he would either be released, taken to a mental

health hospital, or be released with a safety plan. Ekholm also explained that it was department

procedure to handcuff everyone riding in the squad car. On the body camera video, it is clear

that Ekholm and the other officers remained calm and spent several minutes encouraging Foshey

to be handcuffed in front without the use of force.

       Given Foshey’s confused demeanor and unclear answers to the officers’ questions, along

with the reports that Ekholm had received from Foshey’s family members about him acting

strangely, hearing voices, and having paranoid thoughts, a reasonable officer could have

perceived Foshey as being a safety risk, both to himself and the officers, permitting the officer

to conclude that handcuffing Foshey was appropriate. A reasonable officer also could have

concluded that placing Foshey in a squad car for a trip to the police station to speak with a

mobile crisis worker would stabilize the situation and provide a safer environment to conduct

a mental health assessment. See Cibulka v. City of Madison, 2020 WL 1332997, at *11 (W.D.

Wis. Mar. 23, 2020) (finding same with respect to officers who took intoxicated individual not

suspected of a crime to ground, handcuffed him, and attempted to put him in a squad car);

Blatterman, 2015 WI 46, ¶ 44 (objectively reasonable for officer to handcuff Blatterman and

transport him to hospital against his will where Blatterman reportedly tried to blow up his home

by filling it with gas, previously had discussed suicide by cop, exhibited erratic and disorientated

behavior, complained of chest pain, and wore insufficient clothing for cold weather). See also

United States v. Eatman, 942 F.3d 344, 348 (7th Cir. 2019) (court refused to substitute its

judgment for police officers’ legitimate concerns in deciding to handcuff defendant as reasonable




                                                24
       Case: 3:19-cv-00434-slc Document #: 58 Filed: 09/08/20 Page 25 of 25




means to effectuate investigatory stop after responding to domestic dispute, finding handgun,

and observing defendant yelling and pounding on tenant’s door).

       Accordingly, Ekholm also is entitled to qualified immunity from liability for allegedly

violating Foshey’s Fourth Amendment rights by detaining him on the roadside, placing him in

handcuffs, and transporting him to the police station for an in person psychological assessment.




                                           ORDER

       IT IS ORDERED that plaintiff Steven Foshey’s motion for partial summary judgment

with respect to defendant Darren Ekholm’s affirmative defense of qualified immunity, dkt. 30,

is DENIED. Plaintiff’s claims that defendant Darren Ekholm unreasonably seized him in

violation of the Fourth Amendment will be DISMISSED on the grounds of qualified immunity.




       Entered this 8th day of September, 2020.


                                            BY THE COURT:

                                            /s/
                                            _______________________
                                            STEPHEN L. CROCKER
                                            Magistrate Judge




                                              25
